      Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 1 of 28




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


JOHN L. HALL,

               Petitioner,

v.                                                          CIV 18-1096 JCH/KBM

DWAYNE SANTISTEVAN, Warden, 1
and HECTOR H. BALDERAS,
Attorney General for the State of New Mexico,

               Respondents.



                        PROPOSED FINDINGS OF FACT
                       AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on the Petition Under 28 U.S.C. § 2254 for

Writ of Habeas Corpus by a Person in State Custody (Doc. 2), filed by John L. Hall

(“Petitioner”) on November 26, 2018. Respondents filed their Answer to this Petition on

March 30, 2020. Doc. 10. The Honorable Judith C. Herrera referred this case to me to

conduct hearings, if warranted, including evidentiary hearings, and to perform any legal

analysis required to recommend to the Court an ultimate disposition of the case. Doc. 12.




1
  According to Respondents, Petitioner is serving a 16-year term of imprisonment in Lea County
Correctional Facility pursuant to the Judgment and Sentence entered June 10, 2014. Doc. 10,
Ex. A. Thus, he is in the lawful custody of Dwayne Santistevan, the Warden of that facility. See
Lea Cty. Corr. Facility, https://cd.nm.gov/nmcd-prison-facilities/lea-county-correctional-facility
(last visited June 3, 2020); see also Doc. 10 at 2 n.2. Rule 2(a) of the Rules Governing Section
2254 Cases in the United States District Courts directs that “the state officer who has custody,”
here Mr. Santistevan, is a respondent in a § 2254 action.
      Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 2 of 28



Having reviewed the submissions of the parties and the relevant law, the Court

recommends that the Petition be denied on its current record. 2

I.     Background Facts and Procedural Posture

       In the summer of 2012, Petitioner and Antonio Ortiz, Jr. (“Ortiz”) were living

together in a dwelling owned by Petitioner’s father. Doc. 10, Ex. E at 3. On July 2, 2012,

a heated disagreement ensued between Petitioner, Ortiz, and Petitioner’s father

regarding Ortiz’s failure to contribute money toward utilities and the possible eviction of

Petitioner and Ortiz. Docs. 2 at 7; 10, Ex. E at 3. Petitioner alleges that when Ortiz

became enraged, he “decided to get his father’s .32 cal. pistol from the bedroom to

intimidate Ortiz into leaving the premises.” Doc. 2 at 7. The argument intensified and

Petitioner maintains that Ortiz “suddenly turned towards Petitioner and lunged at him,

saying, ‘I’ll kill you.’” Id. Petitioner then shot Ortiz, striking him in the abdomen. Id. at 8.

       Petitioner asserts that he accidentally fired a second shot, which struck the wall

of his father’s residence. Id. In support of this account, he notes that Officer Walter

Coburn testified at trial that he observed a bullet hole in his father’s wall. Id. Petitioner

submits that if the second shot had been intentional, it “would not have missed Ortiz –

who was approximately 3-5 feet away from Petitioner when the shots were fired.” Id.

       At trial, Petitioner’s videotaped police statement, which offered a different

account of the shooting, was played for the jury. See Doc. 10, Exs. G at 3; H at 3. In



2
  The Court need not hold an evidentiary hearing, as Petitioner has not made any showing that
his claims rely on “a new rule of constitutional law, made retroactive . . . by the Supreme Court[,]”
“a factual predicate that could not have been previously discovered through the exercise of due
diligence[,]” or that “the facts underlying the claim would be sufficient to establish by clear and
convincing evidence that but for constitutional error, no reasonable factfinder would have found
the applicant guilty[,]” as required by 28 U.S.C. § 2254(e)(2).


                                             2
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 3 of 28



that statement, Petitioner explained that he retrieved his father’s gun from his bedroom

and demanded that Ortiz pay an outstanding debt, when Ortiz responded, “bring it” and

“you’re not going to shoot me.” Doc. 11, Trial Tr., Feb. 25, 2014, at 9:09-30-9:14:37.

Petitioner stated that he then shot Ortiz twice. Id.

       Petitioner also offered live testimony at trial. See Doc. 11, Trial Tr., Feb. 25,

2014. He testified that while Ortiz was arguing with his father, he left the room, retrieved

a pistol from his father’s bedroom headboard, removed the pistol from the holster, and

returned with the gun to the room where Ortiz and his father were arguing. Id. at

12:52:35-12:52:54. According to Petitioner’s trial testimony, Ortiz acknowledged the

gun, responding, “You went and got your little gun?” Id. at 12:56:00. Petitioner reported

that he apologized to Ortiz, saying, “That’s my bad,” and suggesting that he put the gun

back and they leave the premises. Id. at 12:56:46-12:57:00. But, instead, Petitioner

recalled that Ortiz responded, “You think I’m scared of a gun? I’ve been shot before.” Id.

at 12:57:07-12:57:08. Petitioner testified that Ortiz took a step toward him, and he fired

the pistol, attempting to “wound him enough to slow him down.” Id. at 12:57:50-

12:57:59. He also testified that after he shot Ortiz in the abdomen, Ortiz responded,

“You shot me,” and took another step forward. Id. at 12:58:15-12:58:40. Petitioner

testified that he was “pretty sure” that Ortiz threatened, “I’m gonna kill you,” just before

he fired a second shot. Id. at 12:58:00-12:59:05. Finally, Petitioner explained that he did

not include all of these details in his statement to law enforcement because of the

effects of adrenaline. Id. at 12:59:09-12:59:15.

       Following the presentation of evidence, the state trial court instructed the jury on

the elements of first and second-degree murder and voluntary manslaughter. Doc. 10,



                                          3
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 4 of 28



Ex. B, Instructions 3, 4, 7. The court defined “sufficient provocation” and explained what

the State needed to prove beyond a reasonable doubt in order to refute Petitioner’s

claim of self-defense. Id. at Instructions 8, 10. Ultimately, the jury found Petitioner guilty

of murder in the second degree. See Doc. 10, Ex. C.

       Petitioner appealed his second-degree murder conviction, arguing that there was

insufficient evidence to disprove sufficient provocation. Doc. 10, Ex. E. The New Mexico

Court of Appeals assigned the matter to its summary calendar, proposing summary

affirmance. Doc. 10, Ex. F. Kathleen T. Baldridge, Assistant Public Defender, filed a

Memorandum in Opposition to Proposed Summary Affirmance and Motion to Amend

Docketing Statement (“Memorandum in Opposition”) on Petitioner’s behalf. Doc. 10,

Ex. G. She challenged the sufficiency of evidence supporting Petitioner’s second-

degree murder conviction and asserted that “[v]iewing the evidence in a light most

favorable to the State, a rational jury could not have determined beyond a reasonable

doubt that [Petitioner] did not act with sufficient provocation when he fired the shots that

took [Ortiz’s] life.” Id. at 10. Ms. Baldridge also moved to amend Petitioner’s docketing

statement to include a claim that the trial court erred in refusing to instruct the jury on

the elements of involuntary manslaughter. Id. at 1. As Petitioner notes in his § 2254

Petition, Ms. Baldridge suggested that Petitioner confessed to shooting Ortiz twice. See

id. at 3-4 (“John shot Antonio again and he fell to the floor.”), 7 (“Antonio lunged at John

twice and John fired twice, ultimately killing Antonio.”).

       The Court of Appeals affirmed the trial court in a February 9, 2015 Memorandum

Opinion. Doc 10, Ex. H. The appellate court determined that the jury could properly

conclude that Petitioner had not been sufficiently provoked. Id. at 3. It noted that the jury



                                          4
      Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 5 of 28



heard Petitioner’s confession to law enforcement, which it summarized as follows: “Ortiz

said[,] ‘bring it’ and ‘you’re not going to shoot me,’ and bowed his chest. [Petitioner] then

shot [Ortiz]. [Petitioner] shot [Ortiz] a second time after [Ortiz] said ‘you shot me.’” Id.

(citations omitted). In addition, the Court of Appeals determined that Petitioner’s claim

that he was entitled to an involuntary manslaughter instruction was not viable. Id. at 3-4.

       Next, Petitioner filed a Petition for Writ of Certiorari, 3 which the New Mexico

Supreme Court denied on March 18, 2015. Doc. 10, Exs. I-J.

       Two months later, Petitioner filed a pro se Petition for a Writ of Habeas Corpus in

state district court, alleging that the performance of his trial counsel, Bryan Collopy, was

constitutionally deficient, because Mr. Collopy failed to retain an expert witness to testify

concerning ballistics. Doc. 10, Ex. L at 6-9. The state district court appointed counsel to

assist Petitioner with his state habeas petition. Doc. 10, Ex. M. Thereafter, Attorney

Robert Tangora filed an Amended Petition for Writ of Habeas Corpus in which he too

alleged that Mr. Collopy was ineffective by failing to retain an expert to testify regarding

the shooting. Doc. 10, Ex. N at 2. Mr. Tangora asserted that “expert witness testimony

would have rebutted the State’s theory and would have certainly put reasonable doubt

in the jurors’ minds and there is a reasonable probability that the outcome of the trial

would have been different.” Id. at 7-8. Mr. Tangora maintained that an expert would

“substantiate Petitioner’s theory that he did not intend to kill Ortiz” by providing expert

testimony “that due to the height difference of Petitioner and Ortiz, once Petitioner

raised his gun and the gun fired, the bullet would have struck [Ortiz] below the


3Petitioner’s Writ is entitled “Petition for Writ of Certiorari to the New Mexico Court of Appeals”;
however, the Petition was both filed in and decided by the New Mexico Supreme Court. See
Doc. 10, Exs. I-J.


                                            5
      Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 6 of 28



abdomen.” Id. As to the second shot, Mr. Tangora argued that “[h]ad trial counsel

retained an expert witness on firearms and self-defense, the jury would have

understood the second shot was an accidental discharge of the gun.” Id. at 4. Mr.

Tangora explained further:

       [w]hen the second shot was fired, the gun was not pointing at Ortiz and the
       bullet did not strike him. Rather, the bullet struck the wall. Petitioner is a
       naval veteran with some additional experience in firing guns. If Petitioner
       had intended to kill Ortiz at such close range, the second bullet would not
       have missed. Accordingly, the only viable explanation is that Petitioner did
       not intend to kill Ortiz and the second bullet was unintentionally and
       accidentally discharged.

Id. at 4-5.

       The State responded to the Amended Petition, maintaining that Mr. Collopy’s

performance did not fall below an objective standard of reasonableness and that

Petitioner did not suffer prejudice. Doc. 10, Ex. R, at 3-4. The State noted that at trial

Mr. Collopy presented evidence to the jury that Petitioner was familiar with guns and did

not intend to kill Ortiz. Id. at 3. Additionally, the State argued that Petitioner’s sworn trial

testimony contradicted his position in his habeas petition that his second shot was fired

by accident, as he testified at trial that he shot Ortiz a second time when Ortiz stepped

toward him. Doc. 10, Ex. R at 3 (citing Trial Tr., Feb. 2, 2014, 12:58:00; 1:24:45). 4

       The state district court denied Petitioner’s request for habeas relief, explaining

that there was no reasonable probability that the proposed expert testimony would

undermine the jury’s confidence that Petitioner was guilty of second-degree murder.

Doc. 10, Ex. S ¶ 9. The court determined that Petitioner had not established ineffective



4 In its citations to the trial transcript, the State included the date of February 2, 2014. However,
it appears that the correct date for the transcript was February 25, 2014. See Doc. 11, Trial Tr.,
Feb. 25, 2014, at 12:58:00; 1:24-45.
                                             6
      Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 7 of 28



assistance of counsel or that counsel’s failure to introduce testimony from a firearms

expert was prejudicial to his defense, and it therefore rejected his ineffective assistance

of counsel claim. Id. ¶ 8.

       Next, Petitioner petitioned for certiorari to the New Mexico Supreme Court.

Doc. 10, Ex. T. The Supreme Court, however, denied certiorari without discussion.

Doc. 10, Ex. U.

       Petitioner filed the subject federal habeas petition on November 26, 2018.

Doc. 2. Parroting many of the factual and legal assertions articulated by counsel on

direct appeal and in his state habeas petition, Petitioner now enumerates the following

three grounds for relief: (1) there was insufficient evidence to support a conviction for

second-degree murder; (2) the trial court erred in not instructing the jury on involuntary

manslaughter; and (3) trial counsel was ineffective when he failed to retain a firearms

expert. Id. at 5-16.

       Petitioner filed his federal habeas petition after April 24, 1996; thus, it is subject

to the terms of the Antiterrorism and Effective Death Penalty Act (“the AEDPA”). For

purposes of the “in custody” requirement of 28 U.S.C § 2254, Respondents concede

that Petitioner was in custody at the filing of the Petition and the Answer. Doc. 10 at 4

n.5. Petitioner is in state custody pursuant to the Judgment and Sentence, which was

filed on June 10, 2014, in the Fifth Judicial District Court, Lea County, New Mexico. See

Doc. 10, Ex. A.

II.    Legal Standard

       Federal courts have statutory authority under § 2254, as amended by AEDPA, to

issue habeas corpus relief for persons in state custody. See Harrington v. Richter, 562



                                          7
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 8 of 28



U.S. 86, 97-98 (2011). AEDPA “circumscribes our review of federal habeas claims that

were adjudicated on the merits in state-court proceedings,” subject to only two

exceptions. Hooks v. Workman, 689 F.3d 1148, 1163 (10th Cir. 2012) (citation omitted).

       A federal court may grant relief from a state court decision only where a

petitioner demonstrates that the trial court’s resolution of his claims was “‘contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined

by the Supreme Court of the United States’ or ‘was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.’” Id. (quoting 28 U.S.C. § 2254(d)(1), (2)) (subsequent citation omitted). In

analyzing the state court’s decision, the Court may only review the record that was

before the state court and all factual findings are presumed correct unless rebutted by

“clear and convincing evidence.” Id. (quoting 28 U.S.C. § 2254(e)) (subsequent citation

omitted).

       Under § 2254(d)(1), the threshold question asks whether the applicant is seeking

to invoke a rule of law that was clearly established by the Supreme Court at the time the

conviction became final. Byrd v. Workman, 645 F.3d 1159, 1165 (10th Cir. 2011)

(citation omitted); see also Williams v. Taylor, 529 U.S. 362, 390 (2000). If the law was

clearly established, then the court determines whether the state court decision was

“contrary to or involved an unreasonable application of that clearly established law.”

Byrd, 645 F.3d at 1165 (quoting Turrentine v. Mullin, 390 F.3d 1181, 1189 (10th Cir.

2004)).

       First, a state-court decision is “contrary to” clearly established law “if the state

court applies a rule different from the governing law set forth” by the Supreme Court or



                                          8
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 9 of 28



“if it decides a case differently than [the Supreme Court has] done on a set of materially

indistinguishable facts.” Hooks, 689 F.3d at 1163 (quoting Bell v. Cone, 535 U.S. 685,

694 (2002)). The state court is not required to cite to, or even be aware of, Supreme

Court decisions, “so long as neither the reasoning nor the result of the state-court

decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002).

       Second, “[a] state-court decision is an ‘unreasonable application’ of clearly

established federal law when the state court ‘identifies the correct governing legal

principle from th[e Supreme] Court’s decisions but unreasonably applies that principle to

the facts of petitioner’s case.’” Hooks, 689 F.3d at 1163 (quoting Wiggins v. Smith, 539

U.S. 510, 520 (2003)). AEDPA precludes issuance of a writ simply because the federal

court concludes in its independent judgment that the state court applied the federal law

erroneously or incorrectly. Byrd, 645 F.3d at 1166. Instead, the application must also be

“objectively unreasonable.” Id. As long as “fairminded jurists could disagree” as to the

correctness of the state court’s decision, Yarborough v. Alvarado, 541 U.S. 652, 664

(2004), this “‘highly deferential standard for evaluating state-court rulings[ ]’ . . .

demands that state-court decisions be given the benefit of the doubt.” Hooks, 689 F.3d

at 1163 (quoting Woodford v. Visciotti, 537 U.S. 19, 24 (2002)).

       Even if a federal habeas court finds that the state court decision was contrary to

or an unreasonable application of clearly established federal law, habeas relief may not

issue unless the violation is of a sort that warrants such relief. See e.g., Williams, 529

U.S. at 375 (“It is, of course, well settled that the fact that constitutional error occurred in

the proceedings that led to a state-court conviction may not alone be sufficient reason

for concluding that a prisoner is entitled to the remedy of habeas.”); Wilson v. Sirmons,



                                           9
       Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 10 of 28



536 F.3d 1064, 1073 (10th Cir. 2008) (“If we find that the state court erred, we still must

determine whether the error is a structural defect ‘in the constitution of the trial

mechanism, which def[ies] analysis by “harmless-error” standards.’”) (quoting Arizona v.

Fulminante, 499 U.S. 279, 309 (1991)), rehearing en banc granted on separate issue,

549 F.3d 1267 (10th Cir. 2008).

        Factual determinations qualify as unreasonable “if all ‘[r]easonable minds

reviewing the record’ would agree” that they were incorrect. Smith v. Aldridge, 904 F.3d

874, 880 (10th Cir. 2018) (quoting Brumfield v. Cain, 576 U.S. 305, 135 S. Ct. 2269,

2277 (2015)). “[W]here the state courts plainly misapprehend or misstate the record in

making their findings, and the misapprehension goes to the material fact that is central

to petitioner’s claim, that misapprehension can fatally undermine the fact-finding

process, rendering the resulting factual finding unreasonable.” Byrd, 645 F.3d 1171-72

(10th Cir. 2011) (quotation omitted).

        Because Petitioner is proceeding pro se, the Court construes his pleadings

liberally. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir.

2005). The Court will not, however, “take on the responsibility of serving as the litigant’s

attorney in constructing arguments and searching the record.” Id.

III.    Discussion

        A. Exhaustion and Procedural Default

        The petitioner in a habeas action brought pursuant to 28 U.S.C. § 2254 must

establish that he has properly exhausted available state-court remedies by raising his

federal claims in the state’s highest court, either by direct review or in post-conviction

proceedings. Dever v. Kan. State Penitentiary, 36 F.3d 1531, 1534 (10th. Cir. 1994).



                                         10
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 11 of 28



Here, Respondents concede that Petitioner’s claims have been properly exhausted in

the state courts and are ripe for review, save one component of his insufficiency claim.

See Doc. 10 at 7. Specifically, Respondents maintain that Petitioner “raises for the first

time in this Court the issue of whether the New Mexico Court of Appeals misapplied the

test set forth in Jackson v. Virginia, 443 U.S. 307 (1979), leading to a faulty conclusion

as to the sufficiency of the evidence underlying his conviction for second-degree

murder.” Id.

       Petitioner did not assert a misapplication of Jackson in his Petition seeking a Writ

of Certiorari from the New Mexico Supreme Court. See Doc. 10, Ex. I. The Court agrees

with Respondents that the exhaustion requirement applies to components of claims, just

as it does to the broader claims. See Jernigan v. Jaramillo, 436 F. App’x 852, 855-56

(10th Cir. 2011). Thus, the Jackson component of Petitioner’s insufficiency claim has

not been properly exhausted.

       Yet, Respondents explain that “in the interest of expediency,” they waive the

exhaustion requirement for Petitioner’s Jackson-based argument, urging the Court to

consider the substance of the claim. Doc. 10 at 7. Because Petitioner’s Jackson-based

argument is easily resolved on the merits, the Court will consider the entirety of

Petitioner’s insufficiency of evidence claim, including his Jackson-based argument. See

28 U.S.C. § 2254(b)(2) (providing that a petition for writ of habeas corpus may be

denied on the merits, even when the petitioner fails to properly exhaust remedies in

state court).




                                        11
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 12 of 28



       B. Sufficiency of Evidence

       A conviction based on insufficient evidence violates the Due Process Clause of

the Fourteenth Amendment. Jackson, 443 U.S. at 315; Williams v. Trammell, 782 F.3d

1184, 1192 (10th Cir. 2015). In a challenge to a state criminal conviction brought under

28 U.S.C. § 2254 for insufficiency of evidence, the petitioner is entitled to habeas relief

if, viewing the evidence presented at trial in the light most favorable to the State, “no

rational trier of fact could have found proof of guilt beyond a reasonable doubt.” Jackson

443 U.S. at 324. Conversely, no habeas relief is warranted if “any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” Id. at

319 (citation omitted). Thus, this Court must consider whether a rational juror could

have determined on the evidence presented at Petitioner’s trial that there was sufficient

evidence to prove each element of second-degree murder beyond a reasonable doubt.

See id. at 318-19. Significantly, this review is made under a doubly deferential standard.

Indeed, in Cavazos v. Smith, the Supreme Court provided the following guidance for

courts reviewing sufficiency of the evidence claims in a federal habeas actions:

       The opinion of the Court in Jackson . . . makes clear that it is the
       responsibility of the jury – not the court – to decide what conclusions should
       be drawn from evidence admitted at trial. A . . . federal court may not
       overturn a state court decision rejecting a sufficiency of the evidence
       challenge simply because the federal court disagrees with the state court.
       The federal court instead may do so only if the state court decision is
       “objectively unreasonable.”

565 U.S. 1, 2 (2011) (quotation omitted).

       To sustain a second-degree murder conviction under New Mexico law, the State

was required to prove beyond a reasonable doubt that Petitioner: (1) killed Ortiz;

(2) knew that his actions created a strong probability of death or great bodily harm to



                                         12
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 13 of 28



Ortiz; (3) did not act as a result of sufficient provocation; and (4) that this happened in

New Mexico on July 1, 2012. See N.M. U.J.I. 14-210. Petitioner does not dispute that he

shot and killed Ortiz on July 1, 2012. Instead, he maintains, just as he did before the

state district court on appeal and in his state habeas petition, that he did not intend to

kill Ortiz and that the State failed to prove that he was not sufficiently provoked. See,

Docs. 2 at 7-9; 10, Exs. E, at 3-5; G at 7-10; I at 7. Petitioner also submits, for the first

time, that the “Court of Appeals “adopt[ed] the clearly erroneous facts misstated by

appellate counsel” that he shot Ortiz twice. Doc. 2 at 10. Further, he maintains that the

Court of Appeals “misapplied the standard for reviewing the sufficiency of the evidence

contrary to the U.S. Supreme Court’s decision set forth in Jackson v. Virginia, 443 U.S.

307 (1979) to reach their legal conclusion . . . .”

       On direct appeal, the Court of Appeals applied what it described as a “two-step

process” for analyzing the sufficiency of evidence to support Petitioner’s second-degree

murder conviction. Doc. 10, Ex. H at 2. First, it viewed the evidence in the light most

favorable to the verdict. Id. Next, it made a legal determination as to “whether the

evidence viewed in this manner could justify a finding by any rational trier of fact that

each element of the crime charged has been established beyond a reasonable doubt.”

Id. (citing New Mexico v. Apodaca, 887 P.2d 756, 760 (N.M. 1994)).

       The appellate court acknowledged Petitioner’s testimony that Ortiz lunged at him

while he was responding to an argument between Ortiz and his father. Id. at 3; see

Doc. 11, Trial Tr., Feb. 25, 2014, at 12:43:17-12:59:33 (testifying that Ortiz stood up and

lunged or stepped toward him just before he shot him). Nevertheless, it explained that

“the jury was free to reject [Petitioner’s] version of events at trial.” Doc. 10, Ex. H, at 3



                                          13
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 14 of 28



(citing New Mexico v. Sutphin, 753 P.2d 1314, 1319 (N.M. 1988)). It noted that, in

addition to Petitioner’s trial testimony, the jury also heard a recording of the statement

that he provided to law enforcement, which it summarized as follows:

       Defendant stated that after retrieving the gun, he returned to the room,
       pointed the gun at victim, and demanded payment of the money owed. The
       victim said[,] “bring it” and “you’re not going to shoot me,” and bowed his
       chest. Defendant then shot the victim. Defendant shot the victim a second
       time after the victim said[,] “you shot me.”

Id. (citations omitted). The Court of Appeals concluded that “[i]n light of this evidence,

the jury could properly conclude that [Petitioner] had not been sufficiently provoked.” Id.

       Having considered the decision by the Court of Appeals on direct appeal, this

Court is satisfied that it applied the correct standard under Jackson. Indeed, the

appellate court’s inquiry – whether the evidence viewed in the light most favorable to the

State could justify a finding by any rational trier of fact that each element of second-

degree murder was established beyond a reasonable doubt – is perfectly consistent

with the standard articulated in Jackson. Compare Doc. 10, Ex. H, at 2-3, with Jackson,

443 U.S. at 313-14, 324.

       The Court of Appeals’ conclusion is also sound. As discussed below, when

viewing the evidence in the light most favorable to the State, it was reasonable for the

court to conclude that a rational trier of fact could find that the State established each

element of second-degree murder beyond a reasonable doubt, including that Petitioner

knew his actions “created a strong probability of death or great bodily harm” to Ortiz and

that he lacked sufficient provocation.

       Although Petitioner admits to pulling the trigger of the gun during his

confrontation with Ortiz, he insists that he did not intend to kill Ortiz. Doc. 2 at 8. He



                                          14
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 15 of 28



emphasizes that he did not shoot Ortiz in the chest or the head despite having a clear

shot at those areas of Ortiz’s body. Id. He offers further background as well, indicating

that he is a Navy Veteran with additional firearms experience. Id. Petitioner contends

that the “second bullet was unintentionally and accidentally discharged,” which he

insists provides further evidence that he did not intend to kill Ortiz. Id. at 8-9. In

Petitioner’s statement to law enforcement after the shooting, which the jury heard during

the course of his trial, Petitioner explained that he shot Ortiz in the “gut” rather than the

head because he was merely trying to “stop him,” not kill him. Doc. 11, Trial Tr., Feb.

25, 2014, at 9:10:15-9:11:26. And in his live trial testimony, Petitioner explained that he

was attempting to “wound [Ortiz] enough to slow him down.” See id. at 12:58:08-

12:58:14.

       Petitioner suggests that his conviction is not valid because the evidence

demonstrates he did not intend to kill Ortiz. But it was not necessary, under New Mexico

law, for the jury to find that Petitioner intended to kill Ortiz in order to find him guilty of

second-degree murder. See UJI 14-210 NMRA. Rather, the jury was required to find

that Petitioner knew his actions “created a strong probability of death or great bodily

harm” to Ortiz. See id. Viewing the evidence in the light most favorable to the State, as it

must, the Court is satisfied that a rational juror could determine that Petitioner’s

intentional attempt to “stop,” “slow,” or “wound” Ortiz by shooting him in the abdomen

created, at minimum, a strong probability of great bodily harm to Ortiz. In other words,

the Court of Appeals’ determination as to this element of second-degree murder was

objectively reasonable.




                                           15
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 16 of 28



       The jury was also required to find, beyond a reasonable doubt, that Ortiz “did not

act as a result of sufficient provocation.” UJI 14-210 NMRA. Under New Mexico law,

sufficient provocation is an action that arouses anger, fear, or other extreme emotion

such that it “would affect the ability to reason and cause a temporary loss of self control

in an ordinary person of average disposition.” UJI 14-222 NMRA; see also New Mexico

v. Kidd, 175 P. 772, 774 (N.M. 1917). Provocation is insufficient if “an ordinary person

would have cooled off before acting.” UJI 14-222 NMRA; see also Kidd, 175 P. at 774.

       Petitioner maintains that he “was frightened and shot Ortiz during a sudden

quarrel or in the heat of passion.” Doc. 2 at 9. But the assertions in Petitioner’s § 2254

action are not entirely consistent with the evidence presented at trial. In this federal

habeas action, Petitioner asserts that Ortiz, upon seeing the gun he had retrieved from

his father’s bedroom, said, “You think I am scared of your little gun, I have been shot

before, I will kill you.” Id. at 7. Then, after the “argument intensified,” Petitioner insists

that Ortiz lunged at him, again threatening, “I’ll kill you.” Id. It was in response to these

threats of deadly force, Petitioner submits, that he shot Ortiz in the abdomen. Id. at 7-8.

       In contrast, Petitioner testified at trial that after he shot Ortiz in the abdomen, he

is “pretty sure” that Ortiz threatened, “I’m gonna kill you.” Doc. 11, Trial Tr., Feb. 25,

2014, at 12:58:00-12:58:12. Petitioner reported that he then fired a second shot. Id. at

12:58:49-12:58:14. Petitioner’s statement to law enforcement differed further still. He

explained that he retrieved his father’s gun while Ortiz was engaged in an argument

with his father and that he confronted Ortiz about the money that Ortiz owed him. Id. at

9:08:53. According to Petitioner’s statement, Ortiz stood up and said, “bring it” and

“you’re not going to shoot me,” at which point Petitioner fired two shots. Id. at 9:09:30-



                                           16
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 17 of 28



9:14:37. Given the jury’s verdict, the Court presumes that the jury considered the

account offered in Petitioner’s statement to law enforcement – the version offered

closest in time to the shooting – to be the most accurate. See Jackson, 443 U.S. at 326

(“[A] federal habeas corpus court faced with a record of historical facts that supports

conflicting inferences must presume—even if it does not affirmatively appear in the

record—that the trier of fact resolved any such conflicts in favor of the prosecution, and

must defer to that resolution.”)

       A rational juror could determine, based upon Petitioner’s statement to law

enforcement, that an ordinary person of average disposition would have retained the

ability to reason and maintain self-control, without resorting to deadly force, when

taunted with statements like “bring it” and “you’re not going to shoot me.” Similarly, a

rational juror could find that an ordinary person, upset when a roommate confronted his

elderly father, would have experienced adequate “cooling off” time when walking to

another room of the house, retrieving a firearm from inside of a headboard, unholstering

the gun, and returning to the room where the argument was taking place. In this Court’s

view, the New Mexico Court of Appeals reached the objectively reasonable conclusion

under Jackson that a rational juror could determine that Petitioner lacked sufficient

provocation.

       Petitioner makes an additional argument in support of his insufficiency of

evidence claim: that the Court of Appeals got the facts wrong. Specifically, he maintains

that the appellate court adopted “clearly erroneous facts misstated by appellate

counsel” as to the number of times he shot Ortiz. Doc. 2 at 10. Petitioner insists that the

testimony of the medical examiner supports the conclusion that Ortiz was struck by only



                                        17
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 18 of 28



one bullet. Id. at 8. Further, he submits that the court’s erroneous finding that Ortiz was

shot twice led to the misapplication of Jackson’s insufficiency of evidence standard. Id.

       “[A] state-court factual determination is not unreasonable merely because the

federal habeas court would have reached a different conclusion in the first instance.”

Wood v. Allen, 130 S. Ct. 841, 849 (2010) (citation omitted). Rather, it is “where the

state courts plainly misapprehend or misstate the record in making their findings, and

the misapprehension goes to a material factual issue that is central to petitioner’s claim,

that misapprehension can fatally undermine the fact-finding process, rendering the

resulting factual finding unreasonable.” Byrd, 645 F.3d 1171-72 (emphasis added)

(quoting Taylor v. Maddox, 366 F.3d 992, 1001 (9th Cir. 2004). Applying the language

of § 2254(d)(2), the relevant question is whether the Court of Appeals’ alleged factual

error “resulted in a decision that was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” See § 2254(d)(2).

But the Tenth Circuit has emphasized that the § 2254(d)(2) standard is “daunting”– one

that will be satisfied in relatively few cases.” Byrd, 645 F.3d at 1172 (quoting Taylor, 366

F.3d at 1000).

       Petitioner’s appellate counsel, Ms. Baldridge, indicated in her brief on direct

appeal that Petitioner shot Ortiz twice after Ortiz lunged at him. See Doc. 10, Ex. G at 3-

4 (“John shot Antonio again and he fell to the floor.”), 7 (“Antonio lunged at John twice

and John fired twice, ultimately killing Antonio.”). For its part, the Court of Appeals noted

that Petitioner told law enforcement that he first shot Ortiz when Ortiz challenged him by

saying, “bring it” and “you’re not going to shoot me” and bowing his chest. Doc. 10, Ex.

H, at 3. The court went on to explain that Petitioner shot Ortiz a second time after Ortiz



                                         18
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 19 of 28



exclaimed, “you shot me.’” Id. According to the Court of Appeals, it followed from

Petitioner’s confession that the “the jury could properly conclude that [Petitioner] had not

been sufficiently provoked.” Id.

       Although Respondents suggest that Petitioner has mischaracterized the

testimony of the pathologist who performed Ortiz’s autopsy, they nevertheless assume,

for purposes of analyzing Petitioner’s insufficiency of evidence claim, that Ms. Baldridge

“incorrectly advised the [C]ourt of [A]ppeals that Mr. Hall shot Mr. Ortiz twice” and that

the Court of Appeals, in turn, repeated that misstatement. Doc. 10 at 13. Even so,

Respondents insist that any mistake as to the number of times Petitioner shot Ortiz is

inconsequential to his § 2254 claim, as the appellate court’s rejection of Petitioner’s

claim was not “based on” Ortiz being struck by two bullets. Id. (citing Byrd, 645 F.3d at

1171-72).

       The Court’s independent review of Petitioner’s statement to law enforcement

reveals that Petitioner repeatedly indicated in that he shot Ortiz twice. See, e.g.,

Doc. 11, Trial Tr., Feb. 25, 2014, at 9:09:20-9:09:38 (upon being asked how many times

he shot Ortiz, responding, “twice”); 9:10:39-9:10:48 (indicating that he fired twice and

Ortiz fell to the floor); 9:14:21 (explaining that Ortiz asked, “You gonna shoot me?,” and

he shot him, and then Ortiz asked, “You gonna shoot me again?,” and he shot him a

second time); 9:14:51 (testifying that when he shot Ortiz the “second time,” he saw it

“stun” him, and he dropped the gun). At the same time, however, the testimony of the

medical examiner who performed the autopsy of Ortiz was constrained to the discussion

of a single entrance wound and a single exit wound of one bullet. See Doc. 11, Trial Tr.,

Feb. 25, 2014, at 10:55:45-11:05:30. Thus, the evidence presented at trial would



                                         19
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 20 of 28



support the conclusion that while Petitioner fired twice at Ortiz, Ortiz was only struck by

one bullet.

       More importantly, though, the Court agrees with Respondents that the appellate

court’s conclusion – that the jury properly found no sufficient provocation – was not

“based on” the assumption that Ortiz was struck by two bullets. Doc. 10 at 13 (citing

Byrd, 645 F.3d at 1171-72). Critically, neither the number of shots Petitioner fired nor

the number of bullets that struck Ortiz appear to have been integral to the Court of

Appeal’s decision to reject Petitioner’s insufficiency of evidence claim. Instead, the

appellate court reasoned that the jury was free to disregard Petitioner’s testimony that

Ortiz lunged at him, in favor of his previous admission to law enforcement that he shot

Ortiz after Ortiz challenged him, saying “bring it” and “you’re not going to shoot me,”

while bowing his chest. Although the court did acknowledge that Petitioner admitted to

shooting Ortiz a second time after Ortiz said, “you shot me,” the court’s ultimate

decision did not hinge on a second shot by Petitioner. See Byrd, 645 F.3d at 1172

(citing Brian R. Means, Federal Habeas Manual § 3:96 (2010) for the proposition that

certain factual misstatements by a state court do not render unreasonable its ultimate

factual determination when that determination is based on other facts).

       Petitioner cannot show that the rejection of his insufficiency of evidence claim

was based on an erroneous factual determination as to the number of bullets that struck

Ortiz; thus, he fails to show an “unreasonable determination of the facts in light of the

evidence presented.” See § 2254(d)(2). Moreover, notwithstanding the number of

bullets that struck Ortiz, there remains sufficient evidence from which a rationale juror




                                        20
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 21 of 28



could determine that the State proved each element of second-degree murder beyond a

reasonable doubt.

       In short, giving the state appellate decision the deference it deserves, this Court

concludes that it neither unreasonably applied Jackson nor based its rejection of

Petitioner’s claim on an unreasonable determination of the facts in light of the evidence

presented. The Court should deny Petitioner’s insufficiency of evidence claim.

       C. Non-Instruction on Involuntary Manslaughter

       In his second ground for habeas relief, Petitioner asserts the same erroneous

jury instruction claim that counsel advanced on his behalf on direct appeal. Compare

Doc. 2 at 13 and Doc. 2-2 at 15-19, with Doc. 10, Ex. G, at 10-13. Petitioner maintains

that the trial court sua sponte “refused to issue [a] jury instruction on [the] elements for

involuntary manslaughter.” Doc. 2 at 13. He acknowledges that the court gave

instructions for first-degree and second-degree murder as well as voluntary

manslaughter and self-defense but insists it should have also given an instruction for

involuntary manslaughter. Id.

       Petitioner relies upon his own “Memorandum of Law,” which he appended to his

§ 2254 Petition, to support his erroneous jury instruction claim. See id. (“See,

Memorandum of Law in Support of Petition for Writ of Habeas Corpus, at p. 15”);

Doc. 2-2 at 15-19. In the Memorandum of Law, Petitioner parrots, nearly verbatim, the

arguments made by Ms. Baldridge on direct appeal. Compare Doc. 2-2 at 15-19, with

Doc. 10, Ex. G, at 10-13. He explains that under New Mexico law involuntary

manslaughter consists of an “unlawful killing of a human being without malice . . .

committed in the commission of an unlawful act not amounting to felony, or in the



                                         21
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 22 of 28



commission of a lawful act which might produce death in an unlawful manner or without

due caution and circumspection.” Doc. 2-2 at 16 (citing New Mexico v. Henley, 237 P.3d

103 (N.M. 2010); New Mexico v. Skippings, 258 P.3d 1008 (N.M. 2011)). He argues,

just as Ms. Baldridge did on direct appeal, that his conduct falls under the first prong of

the Skipping/Henley definition of involuntary manslaughter – that is, the commission of

an unlawful act not amounting to a felony that causes death. Id. at 17. According to

Petitioner, a jury could have viewed the evidence presented at trial as establishing a

violation of NMSA 1978, § 30-7-4(A)(3) (1993), which prohibits “endangering the safety

of another by handling or using a firearm or other deadly weapon in a negligent

manner.” Docs. 2-2 at 17; 10, Ex. G at 12. Petitioner argues that he was “frightened by

Ortiz and retrieved a gun in the middle of a war of words, never intending to use it let

alone kill someone.” Doc. 2-2 at 18. He insists that “involuntary manslaughter would

only have required a showing that [he] held a gun which discharged, he should have

known of the danger involved by his actions, he acted with willful disregard for the

safety of others and the discharge of the gun caused the death of Ortiz.” Id. at 19 (citing

UJI 14-231 NMRA).

       The New Mexico Court of Appeals addressed these same arguments on direct

appeal. There, the court acknowledged that under New Mexico law Petitioner would

have been entitled to a lesser-included offense instruction if there was “some view of

the evidence pursuant to which the lesser offense is the highest degree of crime

committed, and that view must be reasonable.” Doc. 10, Ex. H, at 4 (citing New Mexico

v. Brown, 969 P.2d 313 (N.M. 1998)). However, given that Petitioner’s jury rejected the

self-defense instruction, the court concluded that “the best alternative would have been



                                         22
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 23 of 28



for [Petitioner] to rely on an imperfect self-defense theory.” Id. at 5. According to the

court, “the lowest degree of homicide that can result from a finding of imperfect self-

defense is voluntary manslaughter,” not involuntary manslaughter. Id. (citing New

Mexico v. Abeyta, 901 P.2d 164 (N.M. 1995), abrogated on other grounds by New

Mexico v. Campos, 921 P.2d 1266 (N.M. 1996)). Accordingly, the Court of Appeals

concluded that Petitioner’s erroneous jury instruction claim was not viable. Id.

       As Respondents note, Petitioner fails to identify any federal constitutional

grounds for relief in this § 2254 action; instead, he rests his contentions upon New

Mexico state law. See Doc. 2 at 15-19. Yet, it is well-settled that federal habeas relief is

not a method for correcting alleged state-law errors. See Estelle v. McGuire, 502 U.S.

62, 67-68 (1991). Indeed, setting aside Petitioner’s conviction would only be justified if

the alleged jury instruction error “had the effect of rendering the trial so fundamentally

unfair as to cause a denial of a fair trial in the constitutional sense, or is otherwise

constitutionally objectionable . . . .” See Dockins v. Hines, 374 F.3d 935, 938-39 (10th

Cir. 2004) (quoting Brinlee v. Crisp, 608 F.2d 839, 854 (10th Cir. 1997) . Indeed, “[a]

“§ 2254 petitioner has a heavy burden in attempting to set aside a state conviction

based on an erroneous jury instruction.” Nguyen v. Reynolds, 131 F.3d 1340, 1357

(10th Cir. 1997) (citing Maes v. Thomas, 46 F.3d 979, 984 (10th Cir. 1995)).

       In this collateral proceeding, the determination by the Court of Appeals that

Petitioner’s erroneous jury instruction claim was not valid is presumed correct in the

absence of clear and convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1).

Petitioner has pointed to no evidence, much less clear and convincing evidence, to

suggest that the trial court’s failure to give an involuntary manslaughter instruction had



                                          23
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 24 of 28



the effect of rendering his trial so fundamentally unfair as to be constitutionally

objectionable. Consequently, his erroneous jury instruction claim should also be denied.

       D. Ineffective Assistance of Counsel

       In his third ground for habeas relief, Petitioner argues that trial counsel was

ineffective for failing to retain a firearms expert. Doc. 2 at 14-16. To establish ineffective

assistance of counsel, a litigant must satisfy a two-part test. First, he must show that

counsel’s performance was deficient because it fell below an objective standard of

reasonableness. Strickland v. Washington, 466 U.S. 668, 687-88 (1984). Second, he

must show that counsel’s deficient performance prejudiced him. Id. at 687. To

demonstrate that counsel was ineffective, the litigant must satisfy both prongs outlined

in Strickland. See id. The Court may address each of these components in any order

and need not address both if the litigant makes an insufficient showing on one. United

States v. Dowell, 388 F. App’x. 781, 783 (10th Cir. 2010).

       In demonstrating that counsel’s performance was deficient under the first prong

of the Strickland test, “[j]udicial scrutiny of counsel’s performance must be highly

deferential” and the “court must indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance . . . .” Strickland, 466

U.S. at 689. The reasonableness of counsel’s performance must be evaluated

considering all the circumstances. Id. at 688. In addition, to establish prejudice under

the second prong of the Strickland test, a petitioner must show “that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at

694. “Surmounting Strickland’s high bar is never easy.” Harrington v. Richter, 562 U.S.




                                         24
        Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 25 of 28



86, 88 (2011) (citation omitted). When a Strickland challenge is coupled with the “highly

deferential” standards of § 2254, the litigant’s burden of proving unreasonableness

becomes even more difficult. Id. The question becomes not whether counsel’s actions

were reasonable, but “whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.” Id. at 105.

         With respect to expert witnesses, the law acknowledges that their testimony may

at times assist a trier of fact in understanding the evidence or determining facts in issue.

See Rule 11-702 NMRA; Fed. R. Evid. 702. However, expert testimony is unnecessary

“if the jury can decide [] the matter based on its common knowledge without the need

for . . . scientific expertise.” Richter v. Presbyterian Healthcare Servs., 326 P.3d 50, 55

(2014) (quoting UJI 13-1101 NMRA cmt. 5). Thus, in evaluating the reasonableness of

trial counsel’s performance, the Court considers whether the matters over which a

firearms expert might have testified were matters within the common knowledge of the

jury.

         Petitioner submits that the testimony of a firearms expert would have offered

support for his “claim that he did not intend to kill or cause great bodily harm to the

victim.” Id. at 14. He specifies that an expert could have testified as to the differences in

stature between Ortiz and himself, with Ortiz standing at approximately seven inches

taller, and could have explained why the bullet struck Ortiz in the abdomen. Id. at 15.

Additionally, Petitioner maintains that “an expert could demonstrate that the second shot

was not intentionally fired, because if it was intentionally fired, then the bullet would not

have missed the victim – who was approximately 3-5 feet away from the Petitioner

when the shots were fired.” Id. at 15; Doc. 2-2 at 22.



                                         25
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 26 of 28



       Petitioner advanced these same ineffective assistance arguments in his state

habeas petition, which the state district court rejected. See Doc. 10, Exs. N; S. The

state court noted that Petitioner and his father both offered testimony at trial that Ortiz

was the aggressor, but it observed that this testimony conflicted with prior statements.

Doc. 10, Ex. S ¶ 5. The court also emphasized that Petitioner had not “retained any

firearms expert and there is no evidence in the record as to what a firearms expert

would say concerning . . . Petitioner firing . . . the weapon.” Id. ¶ 6. Although Petitioner

presented his theory of self-defense to the jury, the Court emphasized that the jury

rejected that theory upon the totality of the evidence. Id. ¶ 7. Ultimately, the court

concluded that Petitioner failed to show that trial counsel’s performance fell below that

of a reasonably competent attorney or that the failure to introduce expert firearms

testimony was prejudicial to the defense. Id. ¶ 8. Thereafter, Petitioner filed a petition for

certiorari with the New Mexico Supreme Court, but the Supreme Court denied certiorari

without discussion. Doc. 10, Exs. T; U. Because the Supreme Court’s Order did not

include any discussion or rationale, this Court is left to consider, for purposes of its

§ 2254 analysis of Petitioner’s ineffective assistance argument, the rationale supplied by

the state trial court. 5 See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

       As an initial matter, the Court notes that “the decision of which witnesses to call

is quintessentially a matter of strategy for the trial attorney.” United States v. Barrett,

797 F.3d 1207, 1214 (10th Cir. 2015) (quoting Boyle v. McKune, 544 F.3d 1132, 1139


5
  In Wilson, the United States Supreme Court clarified that when a state supreme court decision
“does not come accompanied with . . . reasons,” the federal court must “‘look through’ the
unexplained decision to the last related state-court decision that does provide a relevant rationale”
and “presume that the unexplained decision adopted the same reasoning.” Wilson v. Sellers, 138
S. Ct. 1188, 1192 (2018).


                                            26
     Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 27 of 28



(10th Cir. 2008)). Moreover, a trial attorney is afforded wide latitude with regard to trial

strategy, and a § 2254 petitioner must overcome a presumption of sound trial strategy.

See Strickland, 466 U.S. at 689. Petitioner fails to overcome such a burden here.

       As Respondents point out, apart from intent, the issues over which Petitioner

suggests a firearms expert would have testified – the relative heights of Ortiz and

himself, the distance between the two at the time of the shooting, and the fact that one

bullet struck Ortiz in the abdomen and the other hit the wall – were not in dispute. See

Doc. 10 at 17 at 19; see also Doc. 11, Trial Tr., Feb. 25, 2014, at 9:11:56-9:12:13;

1:19:45-1:19:50; 1:24:45-1:25:18. Petitioner does not demonstrate otherwise. Further,

the expert testimony Petitioner anticipates on the issue of intent (i.e. that he would have

shot Ortiz in the head or chest, rather than in the abdomen and into the wall, had he

intended to kill him) concerns matters of common knowledge over which expert

testimony would have arguably been both cumulative and unhelpful. Finally, in the

Court’s view, Petitioner’s trial counsel could have reasonably believed that eliciting such

testimony from a firearms expert would have highlighted the close range at which

Petitioner shot Ortiz and therefore been unfavorable to his defense. Petitioner cannot

overcome the strong presumption that trial counsel’s conduct fell within the wide range

of reasonable assistance. Moreover, even if the expert would have testified as Petitioner

represents, he has failed to demonstrate how such expert testimony would have

changed the outcome of the trial, especially given his own inconsistent accounts of the

shooting.

       Ultimately, Petitioner has failed to satisfy his § 2254(d) burden, as he cannot

demonstrate that the state trial court’s decision under Strickland was contrary to or



                                         27
       Case 2:18-cv-01096-JCH-KBM Document 13 Filed 06/10/20 Page 28 of 28



involved an unreasonable application of clearly established federal law, or that it was

based on an unreasonable determination of the facts in light of the evidence presented.

The Court is satisfied that there is at least a reasonable argument that trial counsel

satisfied Strickland’s deferential standard. As to this final ground, the Court

recommends denial of the Petition.

IV.      Recommendations

      For the reasons set forth herein, the Court recommends that the Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (Doc. 2), filed by

John L. Hall on November 26, 2018, be denied and dismissed with prejudice. The Court

recommends that a certificate of appealability be likewise denied.



                                    ______________________________________
                                    UNITED STATES MAGISTRATE JUDGE



THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a

copy of these Proposed Findings and Recommended Disposition they may file

written objections with the Clerk of the District Court pursuant to 28 U.S.C.

§ 636(b)(1). A party must file any objections with the Clerk of the District Court

within the fourteen-day period if that party wants to have appellate review of the

proposed findings and recommended disposition. If no objections are filed, no

appellate review will be allowed.




                                         28
